Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131003 & (16)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC   131003
  v                                                                 CoA 267603
                                                                    Monroe CC 96-027270-FY
  CHRISTOPHER GENE BROOKS,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by defendant-appellant for voluntary
  dismissal of his application for leave to appeal is considered and the application for leave
  to appeal is DISMISSED with prejudice.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2006                       _________________________________________
                                                                               Clerk